DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/21/2022.  These drawings are acceptable.

Claim Objections
Claim 9 is objected under 37 CFR 1.75  as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (2013/0199806) in view of  Adamson et al. (6,973,975), Berman (5,125,458) and Wood (7.788.003).
attachable to a side of a fuselage of the helicopter,
But fails to disclose a liquid primer pump driven by a second electric motor, the liquid primer pump configured to prime the pump inlet with the liquid fire retardant from the water tank 
However, Adamson et al. teaches a foam firefighting system that includes a primer pump (34) configured to prime the pump (18) inlet.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add  a primer pump from Adamson et al. to 
The above combination still fails to show an inverter connected to the first electric motor, the inverter configured to slowly and controllably start the first electric motor to minimize startup current draw by the first electric motor.
However, Berman teaches a fire suppression apparatus (system 10, Fig 1) including an inverter (33) connected to an electric motor (23), the inverter configured to slowly and controllably start the electric motor to minimize startup current draw by the motor (this recitation discloses an intended use; as Illustrated in Fig. 1. inverter 33 is in electrical communication with 23 and should be treated as being configured to control the current thereto: see also “the inverter 33 to supply proper voltage to the starter 24 to energize the motor 23” col 4 In 16-21}. Berman teaches including this technical feature to regulate power delivered to a motor in a system comprising various current regimes (col 4 in 13-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add  the inverter of Berman to the powerpack (140) of Zimmerman et al. and have it be connected to the first electric motor in order to  regulate power delivered the delivery of electrical power to the first motor.

However, Wood teaches an adjustable-length connecting member including a clevis on each opposing end of the connecting members (fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use two adjustable connecting members of Wood in the device of Zimmerman et al as modified above to couple the vertical plate to the helicopter. This modification would allow for easy adjustability of the overall length of the connecting mechanism as taught by Wood (col 3, liens 35-40)
Regarding claim 2,  wherein the foam is a foam concentrate [0049].  
Regarding claim 3, wherein the foam tank is defined by a bladder for housing the foam [0076].
Regarding claim  4, including a foam pump (32) configured to pump the foam from the foam tank to the water tank.  
Regarding claim 5, the foam tank and the water tank each have an interior volume for holding fluid and the interior volume of the foam tank is five to ten percent of the interior volume of the water tank [0111].
 Regarding claim 6, Zimmerman as modified above shows all aspects of the applicant’s invention as in claim 1, including a  valve positioned downstream and adjacent a discharge opening of the liquid fire retardant pump  to control the flow of fire extinguishing fluid [0092], but fails to teach that the valve is a ball valve.

Therefore, it would have been obvious to one of ordinary ski in the art at the time the application was effectively field to use a ball valve to control the flow of fluid leaving the pump in  order to be able to turn on and off the flow quickly.
Regarding claim 7, wherein a primer pump discharge conduit connects a primer pump discharge outlet with a suction conduit positioned upstream of the pump inlet of the liquid fire retardant pump (this is inherent to a primer pump)  to fill the suction conduit with the liquid fire retardant from the water tank before the first electric motor is commanded to rotate (this is inherent to a primer pump).  
Regarding claim 10,  including a conduit extending from an inlet of the primer pump to a sump area of the water tank (this is how the primer pump gets is fluid to pump).  
Regarding claim 11, wherein the air induction valve includes an inlet that directly receives unpressurized ambient air (this is inherent to air induction).  
Regarding claim 12, including one or more electronic controllers (92, 76 [0077]) in operative communication with the first electric motor and the air induction valve, wherein the one or more electronic controllers are configured to automatically open the air induction valve upon activation of the liquid fire retardant pump [0109].  
Regarding claim 18, Zimmerman as modified above teaches the fire suppression apparatus of claim 1, but fails to disclose that the inverter provides electrical current to
the first electric motor linearly from zero amps to approximately 65 amps over a period of 2 to 3 seconds.
	However, most inverters are adjustable and are capable of providing electrical

a period of 2 to 3 seconds.
	Therefore, it would have been obvious to one of ordinary ski in the art at the time the application was effectively field to replace the inverter of Zimmerman as modified above with an adjustable inverter that is capable of providing electrical current to the first electric motor linearly from zero amps to approximately 65 amps over a period of 2 to 3 seconds, in order to not overheat he first electric motor.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (2013/0199806) as modified by  Adamson et al. (6,973,975), Berman (5,125,458) and Wood (7,788,993) above, further in view of Gamble et al. (8,297,369)
Regarding claim 9, Zimmerman et a; as modified above shows all aspects of the applicant’s invention as in claim 7, but fails to disclose a purge manifold configured to function in combination with the liquid primer pump to evacuate air from the suction conduit.  
However, Gamble et al. teaches a purge manifold (56) configured to function in combination with the liquid primer pump to evacuate air from the suction conduit (50).  
Therefore, it would have been obvious to one of ordinary ski in the art at the time the application was effectively field to add  a purge manifold of Gamble et al. to the device of Zimmerman et al as modified above in order to purge air from the system as taught by Gamble et al. (5, lines 42-58).

Allowable Subject Matter
Claim 14 is allowed
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.
The examiner notes that Zimmerman does teach a powerpack (140) that includes an electric motor (272), generator (274) and liquid pump (290). The powerpack is supported by a base (280) and the base is supported by a pair of brackets (282) cantileverly extending from a vertical mount plate (side of tank 1810. Fig 26) that is attachable to a side of a fuselage of the helicopter. In the examiner’s above 103 rejection, the primer pump of  Adamson so and the inverter of Berman are added to the existing powerpack 140. Because powerpack is supported by a pair of brackets (282) cantileverly extending from a vertical mount plate (side of tank 1810. Fig 26) that is attachable to a side of a fuselage of the helicopter, then the primer pump ad inverter are also.
The above rejections are being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        2/3/2022